DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim(s) 1, 8 and 15 recite(s) a measuring apparatus, system and method comprising
-measuring a weight of merchandise in a space
-image the space
-identify the merchandise in the space, based on a feature of the merchandise shown in an image captured, there is a non-zero weight present and the weight does not fluctuate
-output predetermined data through which merchandise in the space and a sales price of the merchandise are specified based on weight and identification result. The abstract idea recites different ways in which merchandise in a retail store are identified, and a price is determined based on weight. The act of managing sales is a sales activity, and therefore considered a commercial or legal interaction, which is a certain method of organizing human activity, one of the enumerated groupings.
This judicial exception is not integrated into a practical application because the weighing scale, imaging unit, identification unit, output unit, and a server are the only additional elements found within the claim limitations. The weighing scale and imaging unit are computer elements that perform their general functions of weighing and capturing an image, and therefore do not integrate the abstract idea into their computer elements. Further, the identification unit and output unit are described in a manner that are purely resolution based, meaning that they perform a function without describing the technology that is improved or how the abstract idea is integrated to make the units improved.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements, whether considered separately and in combination, do not provide significantly more because they provide the functions in which they are ordinarily designed to do, and create a results oriented electronic unit only.
The dependent claim 4, 5, 11, 12, 18 and 19 include the additional elements of a display device and a control unit. The additional elements provide a computer element that designed to control what is optically displayed on the display device. Computer elements that perform their designed functions, with no integration with the abstract idea beyond application, fails to provide significantly more. 
The dependent claim 6, 13 and 20 includes a payment processing component. The additional element provides a computer element that performs its designed function, and nothing more. Therefore, the additional element does not integrate the abstract idea, or provide significantly more. 
The dependent claim 7 and 14 includes a second display device. Computer elements that perform their designed functions, with no integration with the abstract idea beyond application, fails to provide significantly more. 
The dependent claim(s) 2, 3, 9, 10, 16 and 17 provide no additional elements. The further limitations discuss more details of the results performed by units and adds additional steps to the abstract idea. Therefore, they do not provide anything in addition to be more than the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2003/0078849 A1 Snyder.

Regarding claim 1, Snyder teaches a measuring apparatus (Snyder Abstract, monitoring using images and weight), comprising: 
a weighing scale configured to measure a weight of merchandise in a space for measurement (Snyder Para. [0015] monitoring system includes a scale to determine weight of product); 
an imaging unit configured to image the space for measurement (Snyder Para. [0015] monitoring system includes a camera to include digital images); 
an identification unit configured to identify the merchandise in the space for measurement, based on a feature of the merchandise shown in an image captured by the imaging unit and a first determination that the weight of the merchandise, as measured by the weighing scale, is non-zero, and a second determination that a value associated with the weight of the merchandise, as measured the weighing scale, does not fluctuate for a defined period of time (Snyder Para. [0032] an image of the products is being sent to a monitoring station, while it is being weighed, and the image is approved; Para. [0060] the scale may determine the product is being weighed, and therefore a non-zero weight is determined, and when the scale is stable, the weight is recorded; Para. [0067-0068] products may scan the UPC code and weigh, and both sets of information are sent to the monitoring system to approve that the information scanned and weighed are approved); 
and an output unit configured to output predetermined data through which merchandise in the space for measurement and a sales price of the merchandise are specified respectively, based on the weight measured by the weighing scale and an identification result obtained by the identification unit (Snyder Para. [0068] the product information combined with the final weight determined by the scale, is used to determine the cost of product being monitored, and when approved, it is used to checkout).

Regarding claim 2, Snyder teaches the apparatus according to claim 1, wherein the output unit outputs predetermined data through which a plurality of pieces of merchandise sequentially placed in the space for measurement and a sales price of each of the plurality of pieces of merchandise are specified respectively, based on a plurality of weights obtained by a plurality of measurements using the weighing scale and identification results respectively obtained by the identification unit in the plurality of measurements (Snyder Para. [0038-0041] there is a pre scanning area, in which all items may be placed, and then each piece of merchandise may be scanned and weighed, and moved to a bagging area, where it is further monitored, and the final weight is determined and all products are paid for).

Regarding claim 4, Snyder teaches the apparatus according to claim 1, wherein the output unit comprises a display device, and a control unit configured to cause the display device to display an optically readable code pattern representing the predetermined data (Snyder Para. [0042] the system includes a display device, that may contain information about the transaction, including item identification and price to display to the customer).

Regarding claim 5, Snyder teaches the apparatus according to claim 2, wherein the output unit comprises a display device, and a control unit configured to cause the display device to display an optically readable code pattern representing the predetermined data of the plurality of pieces of merchandise (Snyder Para. [0042] the system includes a display device, that may contain information about the transaction, including item identification and price to display to the customer).

Regarding claim 6, Snyder teaches the apparatus according to claim 1, further comprising: a payment processing component configured to process payment of the merchandise (Snyder Para. [0045] payment area allows a customer to purchase all of the merchandise scanned and weighed).

Regarding claim 7, Snyder teaches the apparatus according to claim 1, further comprising: a second display device (Snyder Para. [0045] the checkout station contains a customer facing display; Para. [0062] the monitoring station also include an employee facing display).





Regarding claim 8, Snyder teaches a system (Snyder Abstract, monitoring using images and weight), comprising: 
a server comprising predetermined data of a plurality of merchandise (Snyder Para. [0031] the self service checkout and monitoring station are connected through a network; Para. [0041] information obtained from the checkout system may be compared to known information about merchandise); 
and a plurality of measuring apparatuses, each measuring apparatus configured to communicate with the server (Snyder Para. [0031] the self service checkout and monitoring station are connected through a network), each measuring apparatus comprising: 
a weighing scale configured to measure a weight of merchandise in a space for measurement (Snyder Para. [0015] monitoring system includes a scale to determine weight of product); 
an imaging unit configured to image the space for measurement (Snyder Para. [0015] monitoring system includes a camera to include digital images); 
an identification unit configured to identify the merchandise in the space for measurement, based on a feature of the merchandise shown in an image captured by the imaging unit and a first determination that the weight of the merchandise, as measured by the weighing scale, is non-zero, and a second determination that a value associated with the weight of the merchandise, as measured the weighing scale, does not fluctuate for a defined period of time (Snyder Para. [0032] an image of the products is being sent to a monitoring station, while it is being weighed, and the image is approved; Para. [0060] the scale may determine the product is being weighed, and therefore a non-zero weight is determined, and when the scale is stable, the weight is recorded; Para. [0067-0068] products may scan the UPC code and weigh, and both sets of information are sent to the monitoring system to approve that the information scanned and weighed are approved); 
and an output unit configured to output predetermined data through which merchandise in the space for measurement and a sales price of the merchandise are specified respectively, based on the weight measured by the weighing scale and an identification result obtained by the identification unit (Snyder Para. [0068] the product information combined with the final weight determined by the scale, is used to determine the cost of product being monitored, and when approved, it is used to checkout).

Regarding claim 9, Snyder teaches the system according to claim 8, wherein each output unit outputs predetermined data through which a plurality of pieces of merchandise sequentially placed in the space for measurement and a sales price of each of the plurality of pieces of merchandise are specified respectively, based on a plurality of weights obtained by a plurality of measurements using the weighing scale and identification results respectively obtained by the identification unit in the plurality of measurements (Snyder Para. [0038-0041] there is a pre scanning area, in which all items may be placed, and then each piece of merchandise may be scanned and weighed, and moved to a bagging area, where it is further monitored, and the final weight is determined and all products are paid for).


Regarding claim 11, Snyder teaches the system according to claim 8, wherein each output unit comprises a display device, and a control unit configured to cause the display device to display an optically readable code pattern representing the predetermined data (Snyder Para. [0042] the system includes a display device, that may contain information about the transaction, including item identification and price to display to the customer).

Regarding claim 12, Snyder teaches the system according to claim 9, wherein each output unit comprises a display device, and a control unit configured to cause the display device to display an optically readable code pattern representing the predetermined data of the plurality of pieces of merchandise (Snyder Para. [0042] the system includes a display device, that may contain information about the transaction, including item identification and price to display to the customer).

Regarding claim 13, Snyder teaches the system according to claim 8, each measuring apparatus further comprises: a payment processing component configured to process payment of the merchandise (Snyder Para. [0045] payment area allows a customer to purchase all of the merchandise scanned and weighed).

Regarding claim 14, Snyder teaches the system according to claim 8, each measuring apparatus further comprises: a second display device (Snyder Para. [0045] the checkout station contains a customer facing display; Para. [0062] the monitoring station also include an employee facing display).

Regarding claim 15, Snyder teaches a measuring method (Snyder Abstract, monitoring using images and weight), comprising: 
measuring a weight of merchandise in a space for measurement of a weighing scale (Snyder Para. [0015] monitoring system includes a scale to determine weight of product); 
imaging the space for measurement (Snyder Para. [0015] monitoring system includes a camera to include digital images); 
identifying the merchandise in the space for measurement, based on a feature of the merchandise shown in a captured image to provide an identification result, wherein the merchandise is further identified based on a first determination that the weight of the merchandise, as measured by the weighing scale, is non-zero and a second determination that a value associated with the weight of the merchandise, as measured the weighing scale, does not fluctuate for a defined period of time (Snyder Para. [0032] an image of the products is being sent to a monitoring station, while it is being weighed, and the image is approved; Para. [0060] the scale may determine the product is being weighed, and therefore a non-zero weight is determined, and when the scale is stable, the weight is recorded; Para. [0067-0068] products may scan the UPC code and weigh, and both sets of information are sent to the monitoring system to approve that the information scanned and weighed are approved); 
and outputting predetermined data through which merchandise in the space for measurement and a sales price of the merchandise are specified respectively, based on the weight measured and the identification result (Snyder Para. [0068] the product information combined with the final weight determined by the scale, is used to determine the cost of product being monitored, and when approved, it is used to checkout).

Regarding claim 16, Snyder teaches the method according to claim 15, further comprising: outputting predetermined data through which a plurality of pieces of merchandise sequentially placed in the space for measurement and a sales price of each of the plurality of pieces of merchandise are specified respectively, based on a plurality of weights obtained by a plurality of measurements and identification results respectively obtained in a plurality of measurements (Snyder Para. [0038-0041] there is a pre scanning area, in which all items may be placed, and then each piece of merchandise may be scanned and weighed, and moved to a bagging area, where it is further monitored, and the final weight is determined and all products are paid for).

Regarding claim 18, Snyder teaches the method according to claim 15, further comprising: displaying an optically readable code pattern representing the predetermined data (Snyder Para. [0042] the system includes a display device, that may contain information about the transaction, including item identification and price to display to the customer).

Regarding claim 19, Snyder teaches the method according to claim 16, further comprising: displaying an optically readable code pattern representing the predetermined data of the plurality of pieces of merchandise (Snyder Para. [0042] the system includes a display device, that may contain information about the transaction, including item identification and price to display to the customer).

Regarding claim 20, Snyder teaches the method according to claim 15, further comprising: processing payment of the merchandise (Snyder Para. [0045] payment area allows a customer to purchase all of the merchandise scanned and weighed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0078849 A1 Snyder in view of EP1720140 A1 Jacobs.

Regarding claim 3, Snyder discloses the apparatus according to claim 2. Snyder fails to explicitly disclose wherein the output unit outputs if a predetermined declaration is not made by an operator, predetermined data through which one piece of merchandise in the space for measurement and a sales price of the merchandise are specified respectively, based on one weight obtained by one measurement using the weighing scale and one identification result obtained by the identification unit in one time of measurement, and if the declaration is made by the operator, predetermined data through which a plurality of pieces of merchandise sequentially placed in the space for measurement and a sales price of each of the plurality of pieces of merchandise are specified respectively, based on a plurality of weights obtained by a plurality of measurements using the weighing scale and identification results respectively obtained by the identification unit in the plurality of measurements. 
Jacobs is in the field of item identification (Jacobs Abstract, point of sale self-checkout to identify items) and teaches wherein the output unit outputs if a predetermined declaration is not made by an operator, predetermined data through which one piece of merchandise in the space for measurement and a sales price of the merchandise are specified respectively, based on one weight obtained by one measurement using the weighing scale and one identification result obtained by the identification unit in one time of measurement (Jacobs Para. [0024] after a pause, and no user selection the article may be automatically chosen; Para. [0028] icons are continuously updated based on ongoing sales at terminals), and if the declaration is made by the operator, predetermined data through which a plurality of pieces of merchandise sequentially placed in the space for measurement and a sales price of each of the plurality of pieces of merchandise are specified respectively, based on a plurality of weights obtained by a plurality of measurements using the weighing scale and identification results respectively obtained by the identification unit in the plurality of measurements (Jacobs Para. [0019-0020] the user may select an icon to be added to a group, and further select the next scan able item). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of Snyder with the declaration of Jacobs. The motivation for doing so would be to provide multiple paths forward after identification of items that would allow for continuation of the process, and reduce the delay in checkout process (Jacobs Para. [0008-0009]).

Regarding claim 10, Snyder discloses the system according to claim 9. Snyder fails to explicitly disclose wherein each output unit outputs if a predetermined declaration is not made by an operator, predetermined data through which one piece of merchandise in the space for measurement and a sales price of the merchandise are specified respectively, based on one weight obtained by one measurement using the weighing scale and one identification result obtained by the identification unit in one time of measurement, and if the declaration is made by the operator, predetermined data through which a plurality of pieces of merchandise sequentially placed in the space for measurement and a sales price of each of the plurality of pieces of merchandise are specified respectively, based on a plurality of weights obtained by a plurality of measurements using the weighing scale and identification results respectively obtained by the identification unit in the plurality of measurements. 
Jacobs teaches wherein each output unit outputs if a predetermined declaration is not made by an operator, predetermined data through which one piece of merchandise in the space for measurement and a sales price of the merchandise are specified respectively, based on one weight obtained by one measurement using the weighing scale and one identification result obtained by the identification unit in one time of measurement (Jacobs Para. [0024] after a pause, and no user selection the article may be automatically chosen; Para. [0028] icons are continuously updated based on ongoing sales at terminals), and if the declaration is made by the operator, predetermined data through which a plurality of pieces of merchandise sequentially placed in the space for measurement and a sales price of each of the plurality of pieces of merchandise are specified respectively, based on a plurality of weights obtained by a plurality of measurements using the weighing scale and identification results respectively obtained by the identification unit in the plurality of measurements (Jacobs Para. [0019-0020] the user may select an icon to be added to a group, and further select the next scan able item). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of Snyder with the declaration of Jacobs. The motivation for doing so would be to provide multiple paths forward after identification of items that would allow for continuation of the process, and reduce the delay in checkout process (Jacobs Para. [0008-0009]).

Regarding claim 17, Snyder discloses the method according to claim 16. Snyder fails to explicitly disclose further comprising: outputting if a predetermined declaration is not made by an operator, predetermined data through which one piece of merchandise in the space for measurement and a sales price of the merchandise are specified respectively, based on one weight obtained by one measurement using the weighing scale and one identification result in one time of measurement, and if the declaration is made by the operator, predetermined data through which a plurality of pieces of merchandise sequentially placed in the space for measurement and a sales price of each of the plurality of pieces of merchandise are specified respectively, based on a plurality of weights obtained by a plurality of measurements using the weighing scale and identification results respectively obtained in the plurality of measurements. 
Jacobs teaches further comprising: outputting if a predetermined declaration is not made by an operator, predetermined data through which one piece of merchandise in the space for measurement and a sales price of the merchandise are specified respectively, based on one weight obtained by one measurement using the weighing scale and one identification result in one time of measurement (Jacobs Para. [0024] after a pause, and no user selection the article may be automatically chosen; Para. [0028] icons are continuously updated based on ongoing sales at terminals), and if the declaration is made by the operator, predetermined data through which a plurality of pieces of merchandise sequentially placed in the space for measurement and a sales price of each of the plurality of pieces of merchandise are specified respectively, based on a plurality of weights obtained by a plurality of measurements using the weighing scale and identification results respectively obtained in the plurality of measurements (Jacobs Para. [0019-0020] the user may select an icon to be added to a group, and further select the next scan able item). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of Snyder with the declaration of Jacobs. The motivation for doing so would be to provide multiple paths forward after identification of items that would allow for continuation of the process, and reduce the delay in checkout process (Jacobs Para. [0008-0009]).


Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. 
Regarding 101, Applicant asserts that the claims do not recite a mental process. Examiner stated the claimed invention is directed to the enumerated grouping of a certain method of organizing human activity, which is distinct from the category of mental processes. The Applicant merely re-states the claim limitations, which fails to indicate how the scale, which performs its functions of weighing, an imaging unit, which takes images, an identification is performed, by comparing information, and then outputting that information. The use of computers to perform their regular functions, and with no improvement to the technology, more than just mere application on a computer, does not indicate integration into a practical application. Therefore, the claims remain rejected under 101. 
Regarding 102, Applicant recites the new claim limitation as not being found within Okamura. Examiner believes the act of determining if the measured weight does not fluctuate for a defined period of time is not explicitly found within Okamura. Upon further searching, there are numerous references with the ability to weigh and capture images of products, and using that information to proceed to checkout within a grocery environment. Therefore, new reference to Snyder, is able to teach that when a weight of the product is stable, that information is used to calculate the cost of products, and proceed to checkout, and therefore discloses the claimed invention. Additionally, when the checkout process is initiated, the weight is determined to be non-zero since a stable measurement is used to calculate the final cost of the product. Therefor, the claims remain rejected under 102.
Regarding 103, the argument that dependent claims now depend from allowable claims is not valid, since the claims they depend from remain rejected.  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0249617 A1 Okamura teaches a measuring system (Okamura Abstract, a weighing system). US 2018/0365666 A1 Kakino teaches  self-service checkout terminal (Kakino Abstract, a self-service checkout apparatus). US 2015/0242658 A1 Nahill et al. teaches POS system to scan and confirm with weight (Nahill Abstract, Para. [0033]). US 2012/0193407 A1 Barten teaches identifying and weighing grocery objects (Abstract).

Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687